t c summary opinion united_states tax_court kenneth james hopson and linda s hopson petitioners v commissioner of internal revenue respondent docket no 25584-08s filed date kenneth james hopson and linda s hopson pro sese katherine lee kosar for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure as well as an accuracy-related_penalty under sec_6662 of dollar_figure for petitioners concede that they are liable for the deficiency in income_tax as determined by respondent thus the only issue for decision is whether petitioners are liable for the accuracy- related penalty we hold that they are background none of the facts have been stipulated by the parties petitioners resided in the state of ohio when the petition was filed in petitioner kenneth james hopson mr hopson received distributions from two accounts with the ohio public employees retirement_system of dollar_figure and dollar_figure for a total of dollar_figure the funds were attributed to mr hopson’s employment with the state of ohio and the city of cleveland mr hopson is no longer employed with the state or city he requested a full respondent acknowledges that petitioners are entitled to a credit of dollar_figure which amount represents withholding that was not claimed by petitioners on their return however we note that the determination of a statutory deficiency does not take such withholding into account see sec_6211 such withholding however does reduce the underpayment upon which the accuracy-related_penalty is based see sec_6664 sec_1_6664-2 income_tax regs distribution of the account values in order to satisfy a home equity loan and pay off credit card debt before these distributions mr hopson had not received any payments from these accounts and he will not receive any future payments because the accounts now have zero balances mr hopson received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for each of the distributions petitioners prepared their tax_return for using tax_return preparation software mr hopson usually takes the lead on tax_return preparation and has been using tax_return preparation software since the 1980s to prepare returns he completed the software’s interview process which required him to enter the information necessary to generate the return during this process mr hopson did not enter the information from the forms 1099-r he stated that he knew petitioners received the income but he inadvertently omitted it from the return the software program ran an error check of the information entered by mr hopson and did not detect any mistakes the software generated a joint federal_income_tax return that mr hopson printed but neither he nor mrs hopson reviewed it for accuracy the return was timely filed with the irs listing petitioners’ total income as dollar_figure and total_tax of dollar_figure discussion sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income in the notice_of_deficiency respondent determined the accuracy-related_penalty on the basis of sec_6662 a substantial_understatement_of_income_tax at trial respondent argued that petitioners were also negligent the record makes clear that respondent determined the penalty on the basis of sec_6662 and a determination of a substantial_understatement is sufficient to impose the penalty see sec_6662 fields v commissioner tcmemo_2008_207 therefore we need not examine the negligence issue the substantial_authority and adequate_disclosure provisions of sec_6662 do not apply to the facts before us tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for such year id with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a 290_us_111 the commissioner may satisfy his burden of production for the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax by showing that the understatement on the taxpayer’s return satisfies the definition of substantial e g 220_fedappx_601 9th cir janis v commissioner tcmemo_2004_117 affd 461_f3d_1080 9th cir affd 469_f3d_256 2d cir respondent satisfied his burden of production because the record demonstrates that petitioners failed to include the distributions in their gross_income thereby causing petitioners to substantially understate their income_tax for ie the understatement of dollar_figure exceeds the greater of percent of the tax required to be shown on the return ie dollar_figure or dollar_figure see sec_6662 higbee v commissioner supra pincite accordingly petitioners bear the burden of proving that the accuracy-related_penalty should not be imposed see sec_6664 higbee v commissioner supra pincite petitioners have not met their burden of persuasion with respect to reasonable_cause and good_faith mr hopson admitted that he received both forms 1099-r for the distributions and that he knew they constituted income after using tax_return preparation software for nearly years he simply filed the return that was generated by the software without reviewing it the omission of the distributions resulted in the failure to report over percent of petitioners’ total income for the year granted this was a one-time event but petitioners nevertheless had a duty to review their return to ensure that all income items were included see 70_tc_465 affd 651_f2d_1233 6th cir petitioners were not permitted to bury their heads in the sand and ignore their obligation to ensure that their tax_return accurately reflected their income for in the end reliance on tax_return preparation software does not excuse petitioners’ failure to review their tax_return under the facts and circumstances we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalty under a as determined by respondent in the notice_of_deficiency conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered for respondent
